        Case 1:20-cr-00358-GHW Document 2 Filed 07/16/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-   -   -    -   -   -   -   -    -   -   -   -   -       -   X

UNITED STATES OF AMERICA
                                                                       SEALED INDICTMENT
            - v. -

JAQUAN ANGEVINE,

                                 Defendant.
                                                                                           358
-   -   -    -   -   -   -   -   -    -   -   -   -   -       X

                                                        COUNT ONE
                                                      (Bail Jumping)

            The Grand Jury charges:

            In or about July 2020 and thereafter, in the Southern

District of New York and elsewhere, JAQUAN ANGEVINE, the

defendant, having been released pursuant to chapter 207 of Title

18, United States Code, knowingly failed to surrender for

service of a sentence pursuant to court order, to wit, while

awaiting surrender for service of sentence after being found in

violation of conditions of supervised release in connection with

his conviction in the United States District Court for the

Southern District of New York for violations of Title 18, United

States Code, Section 1349 (an offense punishable for a term of

imprisonment of 15 years or more), in Case No. 18 Cr. 108 (PAE),

entitled United States of America v. Jaquan Angevine, and having

been directed by the court to surrender to the United States

Marshal for the Southern District of New York at 2:00 p.m. on

July 10, 2020, to serve his sentence for the violation of
    Case 1:20-cr-00358-GHW Document 2 Filed 07/16/20 Page 2 of 3




supervised release, ANGEVINE failed to surrender as ordered by

the court.

      (Title 18, United States Code, Sections 3146(a) (2) and
                           (b) (1) (A) (i))




                                     /Jikz     JfrauJ5 j!{Jfr/
                                      AUDREY STRAUSS     •
                                      Acting United States Attorney




                                 2
Case 1:20-cr-00358-GHW Document 2 Filed 07/16/20 Page 3 of 3




              UNITED STATES DISTRICT COURT
              SOUTHERN DISTRICT OF NEW YORK


                 UNITED STATES OF AMERICA

                                 v.

                      JAQUAN ANGEVINE,

                             Defendant.


                     SEALED INDICTMENT

                               20 Cr.

         (Title 18, Uni ted States Code, Sections
              3146 (a) (2)    and     (b) (1) (A) (i).)



                       AUDREY STRAUSS

           ~ e y
